Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 13,
2020, is entered into by and between ORBITAL ENERGY GROUP, INC., a Colorado
corporation (“Company”), and STREETERVILLE CAPITAL, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).

 

A.     Company and Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

 

B.     Investor desires to purchase and Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement a Convertible Promissory
Note, in the form attached hereto as Exhibit A, in the original principal amount
of $2,215,000.00 (the “Note”), convertible into shares of common stock,

$0.001 par value per share, of Company (the “Common Stock”), upon the terms and
subject to the limitations and conditions set forth in such Note.

 

C.     This Agreement, the Note, and all other certificates, documents,
agreements, resolutions and instruments delivered to any party under or in
connection with this Agreement, as the same may be amended from time to time,
are collectively referred to herein as the “Transaction Documents”.

 

D.     For purposes of this Agreement: “Conversion Shares” means all shares of
Common Stock issuable upon conversion of all or any portion of the Note; and
“Securities” means the Note and the Conversion Shares.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

 

1.

Purchase and Sale of Securities.

 

1.1.     Purchase of Securities. Company shall issue and sell to Investor and
Investor shall purchase from Company the Note. In consideration thereof,
Investor shall pay the Purchase Price (as defined below) to Company.

 

1.2.     Form of Payment. On the Closing Date (as defined below), Investor shall
pay the Purchase Price to Company via wire transfer of immediately available
funds against delivery of the Note.

 

1.3.     Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Note pursuant to this Agreement (the “Closing Date”) shall be
November 13, 2020, or another mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of signed .pdf documents, but
shall be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4.    Collateral for the Note. The Note shall be unsecured.

 

1.5.     Original Issue Discount; Transaction Expense Amount. The Note carries
an original issue discount of $200,000.00 (the “OID”). In addition, Company
agrees to pay $15,000.00 to Investor to cover Investor’s legal fees, accounting
costs, due diligence, monitoring and other transaction costs incurred in
connection with the purchase and sale of the Securities (the “Transaction
Expense Amount”), all of which amount is included in the initial principal
balance of the Note. The “Purchase Price”, therefore, shall be $2,000,000.00,
computed as follows: $2,215,000.00 initial principal balance, less the OID, less
the Transaction Expense Amount.

 

 

1

--------------------------------------------------------------------------------

 

 

2.     Investor’s Representations and Warranties. Investor represents and
warrants to Company that as of the Closing Date: (i) this Agreement has been
duly and validly authorized; (ii) this Agreement constitutes a valid and binding
agreement of Investor enforceable in accordance with its terms; and (iii)
Investor is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D of the 1933 Act.

 

3.     Company’s Representations and Warranties. Company represents and warrants
to Investor that as of the Closing Date: (i) Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted; (ii) Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Note, and the other Transaction Documents have been duly executed
and delivered by Company and constitute the valid and binding obligations of
Company enforceable in accordance with their terms; (vi) the execution and
delivery of the Transaction Documents by Company, the issuance of Securities in
accordance with the terms hereof, and the consummation by Company of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s formation documents or bylaws,
each as currently in effect, (b) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including, without limitation,
any listing agreement for the Common Stock, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vii) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor or the entering into of the Transaction Documents; (viii) none of
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading; (ix)
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by Company with the SEC under the 1934 Act on a timely
basis or has received a valid extension of such time of filing and has filed any
such report, schedule, form, statement or other document prior to the expiration
of any such extension; (x) there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Company, threatened against or affecting Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a material adverse effect on Company or
which would adversely affect the validity or enforceability of, or the authority
or ability of Company to perform its obligations under, any of the Transaction
Documents; (xi) Company has not consummated any financing transaction that has
not been disclosed in a periodic filing or current report with the SEC under the
1934 Act; (xii) Company is not, nor has it been at any time in the previous
twelve (12) months, a “Shell Company,” as such type of “issuer” is described in
Rule 144(i)(1) under the 1933 Act; (xiii) with respect to any commissions,
placement agent or finder’s fees or similar payments that will or would become
due and owing by Company to any person or entity as a result of this Agreement
or the transactions contemplated hereby (“Broker Fees”), any such Broker Fees
will be made in full compliance with all applicable laws and regulations and
only to a person or entity that is a registered investment adviser or registered
broker-dealer; (xiv) Investor shall have no obligation with respect to any
Broker Fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, members, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed Broker Fees; (xv) neither Investor nor any of its officers,
directors, stockholders, members, managers, employees, agents or representatives
has made any representations or warranties to Company or any of its officers,
directors, employees, agents or representatives except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, employees, agents or representatives
other than as set forth in the Transaction Documents; (xvi) Company acknowledges
that the State of Utah has a reasonable relationship and sufficient contacts to
the transactions contemplated by the Transaction Documents and any dispute that
may arise related thereto such that the laws and venue of the State of Utah, as
set forth more specifically in Section 9.2 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein; and (xvii)
Company has performed due diligence and background research on Investor and its
affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. In addition, various affiliates of
Investor are involved in ongoing litigation with the SEC regarding broker-dealer
registration (see SEC Civil Case No. 1:20-cv-05227 (N.D. Ill.)). Company, being
aware of the matters described in subsection (xvii) above, acknowledges and
agrees that such matters, or any similar matters, have no bearing on the
transactions contemplated by the Transaction Documents and covenants and agrees
it will not use any such information as a defense to performance of its
obligations under the Transaction Documents or in any attempt to avoid, modify
or reduce such obligations.

 

2

--------------------------------------------------------------------------------

 

 

4.     Company Covenants. Until all of Company’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company will at all times comply with
the following covenants: (i) so long as Investor beneficially owns any of the
Securities and for at least twenty (20) Trading Days (as defined in the Note)
thereafter, Company will timely file on the applicable deadline all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and will take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and will not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination; (ii) when issued, the Conversion Shares will be duly authorized,
validly issued, fully paid for and non- assessable, free and clear of all liens,
claims, charges and encumbrances; (iii) the Common Stock shall be listed or
quoted for trading on either NYSE or Nasdaq; (iv) trading in Company’s Common
Stock will not be suspended, halted, chilled, frozen, reach zero bid or
otherwise cease trading on Company’s principal trading market; (v) Company will
not make any Restricted Issuance (as defined below) where Company receives net
proceeds in an amount less $2,000,000.00 without Investor’s prior written
consent, which consent may be granted or withheld in Investor’s sole and
absolute discretion; and (vi) Company will not enter into any financing
transaction with John Kirkland or any entity owned by or affiliated with John
Kirkland. For purposes hereof, the term “Restricted Issuance” means any issuance
of any Company securities that (A) have or may have conversion rights of any
kind, contingent, conditional or otherwise, in which the number of shares that
may be issued pursuant to such conversion right varies with the market price of
the Common Stock, or (B) are or may become convertible into Common Stock
(including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion price that varies with the market price of
the Common Stock, even if such security only becomes convertible following an
event of default, the passage of time, or another trigger event or condition.
For avoidance of doubt, the issuance of shares of Common Stock under, pursuant
to, in exchange for or in connection with any contract or instrument, whether
convertible or not, is deemed a Restricted Issuance for purposes hereof if the
number of shares of Common Stock to be issued is based upon or related in any
way to the market price of the Common Stock, including, but not limited to,
Common Stock issued in connection with a Section 3(a)(9) exchange, a Section
3(a)(10) settlement, or any other similar settlement or exchange.

 

3

--------------------------------------------------------------------------------

 

 

5.     Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Securities to Investor at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions:

 

5.1       Investor shall have executed this Agreement and delivered the same to
Company.

 

5.2.     Investor shall have delivered the Purchase Price to Company in
accordance with Section 1.2 above.

 

6.     Conditions to Investor’s Obligation to Purchase. The obligation of
Investor hereunder to purchase the Securities at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6. 1     Company shall have executed this Agreement and the Note and delivered
the same to Investor.

 

6.2.     Company shall have delivered to Investor a fully executed Irrevocable
Letter of Instructions to Transfer Agent (the “TA Letter”) substantially in the
form attached hereto as Exhibit B acknowledged and agreed to in writing by
Company’s transfer agent (the “Transfer Agent”).

 

6.3.     Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Exhibit C evidencing
Company’s approval of the Transaction Documents.

 

6.4.     Company shall have delivered to Investor a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit D to be
delivered to the Transfer Agent.

 

6.5.     Company shall have delivered to Investor fully executed copies of all
other Transaction Documents required to be executed by Company herein or
therein.

 

7.     Reservation of Shares. On the date hereof, Company will reserve 4,000,000
shares of Common Stock from its authorized and unissued Common Stock to provide
for all issuances of Common Stock under the Note (the “Share Reserve”). Company
further agrees to add additional shares of Common Stock to the Share Reserve in
increments of 100,000 shares as and when requested by Investor if as of the date
of any such request the number of shares being held in the Share Reserve is less
than the number of shares of Common Stock obtained by dividing the Outstanding
Balance (as defined in the Note) as of the date of the request by the Redemption
Conversion Price (as defined in the Note). Company shall further require the
Transfer Agent to hold the shares of Common Stock reserved pursuant to the Share
Reserve exclusively for the benefit of Investor and to issue such shares to
Investor promptly upon Investor’s delivery of a Redemption Notice under the
Note. Finally, Company shall require the Transfer Agent to issue shares of
Common Stock pursuant to the Note to Investor out of its authorized and unissued
shares, and not the Share Reserve, to the extent shares of Common Stock have
been authorized, but not issued, and are not included in the Share Reserve. The
Transfer Agent shall only issue shares out of the Share Reserve to the extent
there are no other authorized shares available for issuance and then only with
Investor’s written consent.

 

4

--------------------------------------------------------------------------------

 

 

8.     Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term or condition more favorable to
the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to Investor in the Transaction
Documents, then Company shall notify Investor of such additional or more
favorable term and such term, at Investor’s option, shall become a part of the
Transaction Documents for the benefit of Investor. Additionally, if Company
fails to notify Investor of any such additional or more favorable term, but
Investor becomes aware that Company has granted such a term to any third party,
Investor may notify Company of such additional or more favorable term and such
term shall become a part of the Transaction Documents retroactive to the date on
which such term was granted to the applicable third party. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, conversion price per share, warrant coverage, warrant exercise
price, and anti- dilution/conversion and exercise price resets.

 

9.     Miscellaneous. The provisions set forth in this Section 9 shall apply to
this Agreement, as well as all other Transaction Documents as if these terms
were fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 9 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

 

9.1.     Arbitration of Claims. The parties shall submit all Claims (as defined
in Exhibit E) arising under this Agreement or any other Transaction Document or
any other agreement between the parties and their affiliates or any Claim
relating to the relationship of the parties to binding arbitration pursuant to
the arbitration provisions set forth in Exhibit E attached hereto (the
“Arbitration Provisions”). For the avoidance of doubt, the parties agree that
the injunction described in Section 9.3 below may be pursued in an arbitration
that is separate and apart from any other arbitration regarding all other Claims
arising under the Transaction Documents. The parties hereby acknowledge and
agree that the Arbitration Provisions are unconditionally binding on the parties
hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Company represents, warrants and covenants that
Company has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Company will not
take a position contrary to the foregoing representations. Company acknowledges
and agrees that Investor may rely upon the foregoing representations and
covenants of Company regarding the Arbitration Provisions.

 

5

--------------------------------------------------------------------------------

 

 

9.2.     Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. Each party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
any Transaction Document or the relationship of the parties or their affiliates
shall be in Salt Lake County, Utah. Without modifying the parties’ obligations
to resolve disputes hereunder pursuant to the Arbitration Provisions, for any
litigation arising in connection with any of the Transaction Documents (and
notwithstanding the terms (specifically including any governing law and venue
terms) of any transfer agent services agreement or other agreement between the
Transfer Agent and Company, such litigation specifically includes, without
limitation any action between or involving Company and the Transfer Agent under
the TA Letter or otherwise related to Investor in any way (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason)), each
party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 9.9 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Company acknowledges that the
governing law and venue provisions set forth in this Section 9.2 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Company’s agreements set forth in this Section 9.2 Investor would not have
entered into the Transaction Documents.

 

9.3.     Specific Performance. Company acknowledges and agrees that Investor may
suffer irreparable harm in the event that Company fails to perform any material
provision of this Agreement or any of the other Transaction Documents in
accordance with its specific terms. It is accordingly agreed that Investor shall
be entitled to one or more injunctions to prevent or cure breaches of the
provisions of this Agreement or such other Transaction Document and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which the Investor may be entitled under the Transaction
Documents, at law or in equity. Company specifically agrees that following an
Event of Default (as defined in the Note) under the Note, Investor shall have
the right to seek and receive injunctive relief from a court or an arbitrator
prohibiting Company from issuing any of its common or preferred stock to any
party unless the Note is being paid in full simultaneously with such issuance.
Company specifically acknowledges that Investor’s right to obtain specific
performance constitutes bargained for leverage and that the loss of such
leverage would result in irreparable harm to Investor. For the avoidance of
doubt, in the event Investor seeks to obtain an injunction from a court or an
arbitrator against Company or specific performance of any provision of any
Transaction Document, such action shall not be a waiver of any right of Investor
under any Transaction Document, at law, or in equity, including without
limitation its rights to arbitrate any Claim pursuant to the terms of the
Transaction Documents, nor shall Investor’s pursuit of an injunction prevent
Investor, under the doctrines of claim preclusion, issues preclusion, res
judicata or other similar legal doctrines, from pursuing other Claims in the
future in a separate arbitration.

 

9.4.     Counterparts. Each Transaction Document may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties acknowledge and agree that
this Agreement and all other Transaction Documents may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. The parties
hereto confirm that any electronic copy of another party’s executed counterpart
of a Transaction Document (or such party’s signature page thereof) will be
deemed to be an executed original thereof.

 

6

--------------------------------------------------------------------------------

 

 

9.5.     Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

9.6.     Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

9.7.     Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

 

9.8.     Amendments. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by both parties hereto.

 

9.9.     Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive officer
named below or such officer’s successor, or by facsimile (with successful
transmission confirmation which is kept by sending party), (ii) the earlier of
the date delivered or the third Trading Day after deposit, postage prepaid, in
the United States Postal Service by certified mail, or (iii) the earlier of the
date delivered or the third Trading Day after mailing by express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by five (5) calendar days’ advance written
notice similarly given to each of the other parties hereto):

 

If to Company:

 

Orbital Energy Group, Inc.

Attn: James O’Neil

1924 Aldine Western

Houston, Texas 77038

 

If to Investor:

 

Streeterville Capital, LLC

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325 Lehi, Utah 84043

 

7

--------------------------------------------------------------------------------

 

 

9.10.     Successors and Assigns. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder, whether directly or indirectly, without the
prior written consent of Investor, and any such attempted assignment or
delegation shall be null and void.

 

9.11.     Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.

 

9.12.     Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.13.     Investor’s Rights and Remedies Cumulative. All rights, remedies, and
powers conferred in this Agreement and the Transaction Documents are cumulative
and not exclusive of any other rights or remedies, and shall be in addition to
every other right, power, and remedy that Investor may have, whether
specifically granted in this Agreement or any other Transaction Document, or
existing at law, in equity, or by statute, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Investor may deem expedient.

 

9.14.     Attorneys’ Fees and Cost of Collection. In the event any suit, action
or arbitration is filed by either party against the other to interpret or
enforce any of the Transaction Documents, the unsuccessful party to such action
agrees to pay to the prevailing party all costs and expenses, including
attorneys’ fees incurred therein, including the same with respect to an appeal.
The “prevailing party” shall be the party in whose favor a judgment is entered,
regardless of whether judgment is entered on all claims asserted by such party
and regardless of the amount of the judgment; or where, due to the assertion of
counterclaims, judgments are entered in favor of and against both parties, then
the arbitrator shall determine the “prevailing party” by taking into account the
relative dollar amounts of the judgments or, if the judgments involve
nonmonetary relief, the relative importance and value of such relief. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Note or to enforce the provisions of the Note, or (ii)
there occurs any bankruptcy, reorganization, receivership of Borrower or other
proceedings affecting Borrower’s creditors’ rights and involving a claim under
the Note; then Borrower shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

8

--------------------------------------------------------------------------------

 

 

9.15.     Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

9.16.     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

9.17.     Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

 

9.18.     Voluntary Agreement. Company has carefully read this Agreement and
each of the other Transaction Documents and has asked any questions needed for
Company to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Company has had the opportunity to seek the advice of an attorney of Company’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

9.19.     Document Imaging. Investor shall be entitled, in its sole discretion,
to image or make copies of all or any selection of the agreements, instruments,
documents, and items and records governing, arising from or relating to any of
Borrower’s loans, including, without limitation, this Agreement and the other
Transaction Documents, and Investor may destroy or archive the paper originals.
The parties hereto (i) waive any right to insist or require that Investor
produce paper originals, (ii) agree that such images shall be accorded the same
force and effect as the paper originals, (iii) agree that Investor is entitled
to use such images in lieu of destroyed or archived originals for any purpose,
including as admissible evidence in any demand, presentment or other
proceedings, and (iv) further agree that any executed facsimile (faxed),
scanned, emailed, or other imaged copy of this Agreement or any other
Transaction Document shall be deemed to be of the same force and effect as the
original manually executed document.

 

[Remainder of page intentionally left blank; signature page follows]

 

9

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

     

Principal Amount of Note:

$2,215,000.00

   

Purchase Price:

$2,000,000.00

 

 

INVESTOR:

 

STREETERVILLE CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Fife

 

 

 

John M. Fife, President

 

 

 

 

COMPANY:

 

ORBITAL ENERGY GROUP, INC

                    By: /s/ William Clough  

  Printed Name: WILLIAM CLOUGH  

  Title: Executive Chairman  

 

 

 

[Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

ARBITRATION PROVISIONS

 

1.     Dispute Resolution. For purposes of this Exhibit E, the term “Claims”
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. For the
avoidance of doubt, Investor’s pursuit of an injunction or other Claim pursuant
to these Arbitration Provisions or with a court will not later prevent Investor
under the doctrines of claim preclusion, issue preclusion, res judicata or other
similar legal doctrines from pursuing other Claims in a separate arbitration in
the future. The parties to this Agreement (the “parties”) hereby agree that the
Claims may be arbitrated in one or more Arbitrations pursuant to these
Arbitration Provisions (one for an injunction or injunctions and a separate one
for all other Claims). The term “Claims” specifically excludes a dispute over
Calculations. The parties to the Agreement hereby agree that the arbitration
provisions set forth in this Exhibit E (“Arbitration Provisions”) are binding on
each of them. As a result, any attempt to rescind the Agreement (or these
Arbitration Provisions) or declare the Agreement (or these Arbitration
Provisions) or any other Transaction Document invalid or unenforceable for any
reason is subject to these Arbitration Provisions. These Arbitration Provisions
shall also survive any termination or expiration of the Agreement. Any
capitalized term not defined in these Arbitration Provisions shall have the
meaning set forth in the Agreement.

 

2.     Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

 

3.     The Arbitration Act. The parties hereby incorporate herein the provisions
and procedures set forth in the Utah Uniform Arbitration Act, U.C.A. §
78B-11-101 et seq. (as amended or superseded from time to time, the “Arbitration
Act”). Notwithstanding the foregoing, pursuant to, and to the maximum extent
permitted by, Section 105 of the Arbitration Act, in the event of conflict or
variation between the terms of these Arbitration Provisions and the provisions
of the Arbitration Act, the terms of these Arbitration Provisions shall control
and the parties hereby waive or otherwise agree to vary the effect of all
requirements of the Arbitration Act that may conflict with or vary from these
Arbitration Provisions.

 

 

4.

Arbitration Proceedings. Arbitration between the parties will be subject to the
following:

 

4.1     Initiation of Arbitration. Pursuant to Section 110 of the Arbitration
Act, the parties agree that a party may initiate Arbitration by giving written
notice to the other party (“Arbitration Notice”) in the same manner that notice
is permitted under Section 9.9 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 9.9 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 9.9 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.

 

 

--------------------------------------------------------------------------------

 

 

 

4.2

Selection and Payment of Arbitrator.

 

(a)     Within ten (10) calendar days after the Service Date, Investor shall
select and submit to Company the names of three (3) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.

 

(b)     If Investor fails to submit to Company the Proposed Arbitrators within
ten (10) calendar days after the Service Date pursuant to subparagraph (a)
above, then Company may at any time prior to Investor so designating the
Proposed Arbitrators, identify the names of three (3) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Service by written
notice to Investor. Investor may then, within five (5) calendar days after
Company has submitted notice of its Proposed Arbitrators to Investor, select, by
written notice to Company, one (1) of the Proposed Arbitrators to act as the
arbitrator for the parties under these Arbitration Provisions. If Investor fails
to select in writing and within such 5-day period one (1) of the three (3)
Proposed Arbitrators selected by Company, then Company may select the arbitrator
from its three

(3) previously selected Proposed Arbitrators by providing written notice of such
selection to Investor.

 

(c)     If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

 

(d)     The date that the Proposed Arbitrator selected pursuant to this
Paragraph 4.2 agrees in writing (including via email) delivered to both parties
to serve as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

 

(e)     Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

 

4.3     Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

 

4.4     Answer and Default. An answer and any counterclaims to the Arbitration
Notice shall be required to be delivered to the party initiating the Arbitration
within twenty (20) calendar days after the Arbitration Commencement Date. If an
answer is not delivered by the required deadline, the arbitrator must provide
written notice to the defaulting party stating that the arbitrator will enter a
default award against such party if such party does not file an answer within
five (5) calendar days of receipt of such notice. If an answer is not filed
within the five (5) day extension period, the arbitrator must render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

 

 

--------------------------------------------------------------------------------

 

 

4.5     Related Litigation. The party that delivers the Arbitration Notice to
the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation Proceedings is to be substantially similar to the claims set forth in
the Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

 

4.6     Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:

 

(a)     Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

 

 

(i)

To facts directly connected with the transactions contemplated by the Agreement.

 

(ii)     To facts and information that cannot be obtained from another source or
in another manner that is more convenient, less burdensome or less expensive
than in the manner requested.

 

(b)    No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees. The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
All depositions will be taken in Utah.

 

(c)     All discovery requests (including document production requests included
in deposition notices) must be submitted in writing to the arbitrator and the
other party. The party submitting the written discovery requests must include
with such discovery requests a detailed explanation of how the proposed
discovery requests satisfy the requirements of these Arbitration Provisions and
the Utah Rules of Civil Procedure. The receiving party will then be allowed,
within five (5) calendar days of receiving the proposed discovery requests, to
submit to the arbitrator an estimate of the attorneys’ fees and costs associated
with responding to such written discovery requests and a written challenge to
each applicable discovery request. After receipt of an estimate of attorneys’
fees and costs and/or challenge(s) to one or more discovery requests, consistent
with subparagraph (c) above, the arbitrator will within three (3) calendar days
make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (i) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (ii) requires the responding party to
respond to the discovery requests as limited by the arbitrator within
twenty-five (25) calendar days of the arbitrator’s finding with respect to such
discovery requests. If a party entitled to submit an estimate of attorneys’ fees
and costs and/or a challenge to discovery requests fails to do so within such
5-day period, the arbitrator will make a finding that (A) there are no
attorneys’ fees or costs associated with responding to such discovery requests,
and (B) the responding party must respond to such discovery requests (as may be
limited by the arbitrator) within twenty-five (25) calendar days of the
arbitrator’s finding with respect to such discovery requests. Any party
submitting any written discovery requests, including without limitation
interrogatories, requests for production subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
before the responding party has any obligation to produce or respond to the
same, unless such obligation is deemed waived as set forth above.

 

 

--------------------------------------------------------------------------------

 

 

(d)     In order to allow a written discovery request, the arbitrator must find
that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

 

(e)     Each party may submit expert reports (and rebuttals thereto), provided
that such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

 

4.6     Dispositive Motions. Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

 

4.7     Confidentiality. All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.

 

4.8     Authorization; Timing; Scheduling Order. Subject to all other portions
of these Arbitration Provisions, the parties hereby authorize and direct the
arbitrator to take such actions and make such rulings as may be necessary to
carry out the parties’ intent for the Arbitration proceedings to be efficient
and expeditious. Pursuant to Section 120 of the Arbitration Act, the parties
hereby agree that an Arbitration Award must be made within one hundred twenty
(120) calendar days after the Arbitration Commencement Date. The arbitrator is
hereby authorized and directed to hold a scheduling conference within ten (10)
calendar days after the Arbitration Commencement Date in order to establish a
scheduling order with various binding deadlines for discovery, expert testimony,
and the submission of documents by the parties to enable the arbitrator to
render a decision prior to the end of such 120-day period.

 

 

--------------------------------------------------------------------------------

 

 

4.9     Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

 

4.10     Fees and Costs. As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

 

 

5.

Arbitration Appeal.

 

5.1     Initiation of Appeal. Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.
The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the “Appeal Date”. The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice. In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing. In the
event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned. In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award.
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final. The parties acknowledge and
agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.

 

5.2     Selection and Payment of Appeal Panel. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).

 

(a)     Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

 

(b)     If the Appellee fails to submit to the Appellant the names of the
Proposed Appeal Arbitrators within ten (10) calendar days after the Appeal Date
pursuant to subparagraph (a) above, then the Appellant may at any time prior to
the Appellee so designating the Proposed Appeal Arbitrators, identify the names
of five (5) arbitrators that are designated as “neutrals” or qualified
arbitrators by Utah ADR Service (none of whom may be the Original Arbitrator) by
written notice to the Appellee. The Appellee may then, within five (5) calendar
days after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant’s list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.

 

 

--------------------------------------------------------------------------------

 

 

(c)     If a selected Proposed Appeal Arbitrator declines or is otherwise unable
to serve, then the party that selected such Proposed Appeal Arbitrator may
select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.

 

(d)    The date that all three (3) Proposed Appeal Arbitrators selected pursuant
to this Paragraph 5.2 agree in writing (including via email) delivered to both
the Appellant and the Appellee to serve as members of the Appeal Panel hereunder
is referred to herein as the “Appeal Commencement Date”. No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

 

(d) Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant.

 

5.3     Appeal Procedure. The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice. Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below). Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.

 

 

5.4

Timing.

 

(a)     Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Subject to subparagraph (a) above, the parties hereby agree that the
Appeal must be heard by the Appeal Panel within thirty (30) calendar days of the
Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).

 

5.5     Appeal Panel Award. The Appeal Panel shall issue its decision (the
“Appeal Panel Award”) through the lead arbitrator on the Appeal Panel.
Notwithstanding any other provision contained herein, the Appeal Panel Award
shall (a) supersede in its entirety and make of no further force or effect the
Arbitration Award (provided that any protective orders issued by the Original
Arbitrator shall remain in full force and effect), (b) be final and binding upon
the parties, with no further rights of appeal, (c) be the sole and exclusive
remedy between the parties regarding any Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration, and (d) be promptly payable
in United States dollars free of any tax, deduction or offset (with respect to
monetary awards). Any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Appeal Panel
Award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

 

5.6     Relief. The Appeal Panel shall have the right to award or include in the
Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

 

5.7     Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b)  reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

 

 

6.

Miscellaneous.

 

6.1     Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.

 

6.2     Governing Law. These Arbitration Provisions shall be governed by the
laws of the State of Utah without regard to the conflict of laws principles
therein.

 

6.3     Interpretation. The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

 

6.4     Waiver. No waiver of any provision of these Arbitration Provisions shall
be effective unless it is in the form of a writing signed by the party granting
the waiver.

 

6.5     Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: November 13, 2020

U.S. $2,215,000.00

 

FOR VALUE RECEIVED, ORBITAL ENERGY GROUP, INC., a Colorado corporation
(“Borrower”), promises to pay to STREETERVILLE CAPITAL, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $2,215,000.00 and
any interest, fees, charges, and late fees accrued hereunder on the date that is
eighteen (18) months after the Purchase Price Date (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. All interest calculations hereunder
shall be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note. This Convertible Promissory Note (this “Note”) is issued
and made effective as of November 13, 2020 (the “Effective Date”). This Note is
issued pursuant to that certain Securities Purchase Agreement dated November 13,
2020, as the same may be amended from time to time, by and between Borrower and
Lender (the “Purchase Agreement”). Certain capitalized terms used herein are
defined in Attachment 1 attached hereto and incorporated herein by this
reference.

 

This Note carries an OID of $200,000.00. In addition, Borrower agrees to pay
$15,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is fully earned and included in the initial principal balance of
this Note. The purchase price for this Note shall be $2,000,000.00 (the
“Purchase Price”), computed as follows: $2,215,000.00 original principal
balance, less the OID, less the Transaction Expense Amount. The Purchase Price
shall be payable by Lender by wire transfer of immediately available funds.

 

 

1.

Payment; Prepayment.

 

1.1.     Payment. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.

 

1.2.     Prepayment. Notwithstanding the foregoing, Borrower shall have the
right to prepay all or any portion of the Outstanding Balance (less such portion
of the Outstanding Balance for which Borrower has received a Redemption Notice
(as defined below) from Lender where the applicable Conversion Shares have not
yet been delivered). If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash equal to 115%
multiplied by the portion of the Outstanding Balance Borrower elects to prepay.

 

 

2.

Security. This Note is unsecured.

 

 

3.

Borrower Redemptions.

 

3.1.     Redemption Conversion Price. Subject to the adjustments set forth
herein, the conversion price for each Redemption Conversion shall be the
Redemption Conversion Price.

 

 

--------------------------------------------------------------------------------

 

 

 

3.2.     Redemption Conversions. Beginning on the date that is six (6) months
from the Purchase Price Date, Lender shall have the right, exercisable at any
time in its sole and absolute discretion, to redeem all or any portion of the
Note (such amount, the “Redemption Amount”), subject to the Maximum Monthly
Redemption Amount, by providing Borrower with a notice substantially in the form
attached hereto as Exhibit A (each, a “Redemption Notice”, and each date on
which Lender delivers a Redemption Notice, a “Redemption Date”). For the
avoidance of doubt, Lender may submit to Borrower one (1) or more Redemption
Notices in any given calendar month; provided that the aggregate Redemption
Amounts in such calendar month do not exceed the Maximum Monthly Redemption
Amount. Payments of each Redemption Amount may be made (a) in cash, or (b) by
converting such Redemption Amount into Common Stock (the “Conversion Shares”) in
accordance with this Section 3.2 (each, a “Redemption Conversion”) per the
following formula: the number of Redemption Conversion Shares equals the portion
of the applicable Redemption Amount being converted divided by the Redemption
Conversion Price, or (c) by any combination of the foregoing, so long as the
cash is delivered to Lender on the third (3rd) Trading Day immediately following
the applicable Redemption Date and the Redemption Conversion Shares are
delivered to Lender on or before the applicable Delivery Date (as defined
below). Notwithstanding the foregoing, Borrower will not be entitled to elect a
Redemption Conversion with respect to any portion of any applicable Redemption
Amount and shall be required to pay the Redemption Amount in cash, if on the
applicable Redemption Date there is an Equity Conditions Failure, and such
failure is not waived in writing by Lender. Notwithstanding that failure to
repay this Note in full by the Maturity Date is a Trigger Event, the Redemption
Dates shall continue after the Maturity Date pursuant to this Section 3.2 until
the Outstanding Balance is repaid in full.

 

3.3.     Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the allocation by written notice
to Lender by email or fax within twenty-four (24) hours of its receipt of such
Redemption Notice, so long as the sum of the cash payments and the amount of
Redemption Conversions equal the applicable Redemption Amount. If Borrower fails
to notify Lender of its election to change the allocation prior to the deadline
set forth in the previous sentence, it shall be deemed to have ratified and
accepted the allocation set forth in the applicable Redemption Notice prepared
by Lender. Borrower acknowledges and agrees that the amounts and calculations
set forth thereon are subject to correction or adjustment because of error,
mistake, or any adjustment resulting from a Trigger Event or other adjustment
permitted under the Transaction Documents (an “Adjustment”). Furthermore, no
error or mistake in the preparation of such notices, or failure to apply any
Adjustment that could have been applied prior to the preparation of a Redemption
Notice may be deemed a waiver of Lender’s right to enforce the terms of any
Note, even if such error, mistake, or failure to include an Adjustment arises
from Lender’s own calculation. Borrower shall deliver the Redemption Conversion
Shares from any Redemption Conversion to Lender in accordance with Section 7
below on or before each applicable Delivery Date.

 

 

4.

Trigger Events; Defaults; Remedies.

 

4.1.     Trigger Events. The following are trigger events under this Note (each,
a “Trigger Event”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Conversion Shares in accordance with the terms hereof; (c)     a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(d) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (e) Borrower makes a general assignment for the benefit of
creditors; (f) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (g) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (h) Borrower or any pledgor,
trustor, or guarantor of this Note defaults or otherwise fails to observe or
perform any covenant, obligation, condition or agreement of Borrower or such
pledgor, trustor, or guarantor contained herein or in any other Transaction
Document (as defined in the Purchase Agreement), other than those specifically
set forth in this Section 4.1 and Section 4 of the Purchase Agreement; (i) any
representation, warranty or other statement made or furnished by or (b)  on
behalf of Borrower or any pledgor, trustor, or guarantor of this Note to Lender
herein, in any Transaction Document, or otherwise in connection with the
issuance of this Note is false, incorrect, incomplete or misleading in any
material respect when made or furnished; (j) the occurrence of a Fundamental
Transaction without Lender’s prior written consent; (k) Borrower fails to
maintain the Share Reserve (as defined in the Purchase Agreement); (l) Borrower
effectuates a reverse split of its Common Stock without twenty (20) Trading Days
prior written notice to Lender; (m) any money judgment, writ or similar process
is entered or filed against Borrower or any subsidiary of Borrower or any of its
property or other assets for more than $500,000.00, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) calendar days unless otherwise
consented to by Lender; (n) Borrower fails to be DWAC Eligible; (o) Borrower
fails to observe or perform any covenant set forth in Section 4 of the Purchase
Agreement; or (p) Borrower, any affiliate of Borrower, or any pledgor, trustor,
or guarantor of this Note breaches any covenant or other term or condition
contained in any Other Agreements.

 

2

--------------------------------------------------------------------------------

 

 

4.2.     Trigger Event Remedies. At any time following the occurrence of any
Trigger Event, Lender may, at its option, increase the Outstanding Balance by
applying the Trigger Effect (subject to the limitation set forth below).

 

4.3.     Defaults. At any time following the occurrence of a Trigger Event,
Lender may, at its option, send written notice to Borrower demanding that
Borrower cure the Trigger Event within five (5) Trading Days. If Borrower fails
to cure the Trigger Event within the required five (5) Trading Day cure period,
the Trigger Event will automatically become an event of default hereunder (each,
an “Event of Default”).

 

4.4.     Default Remedies. At any time and from time to time following the
occurrence of any Event of Default, Lender may accelerate this Note by written
notice to Borrower, with the Outstanding Balance becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
upon the occurrence of any Trigger Event described in clauses (c), (d), (e), (f)
or (g) of Section 4.1, an Event of Default will be deemed to have occurred and
the Outstanding Balance as of the date of the occurrence of such Trigger Event
shall become immediately and automatically due and payable in cash at the
Mandatory Default Amount, without any written notice required by Lender for the
Trigger Event to become an Event of Default. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of twenty-two percent (22%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). For the avoidance of doubt, Lender may
continue making Redemption Conversions at any time following a Trigger Event or
Event of Default until such time as the Outstanding Balance is paid in full. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.4. No such rescission or annulment shall
affect any subsequent Trigger Event or Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Note as required pursuant to the terms hereof.

 

5.     Unconditional Obligation; No Offset. Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

3

--------------------------------------------------------------------------------

 

 

6.     Waiver. No waiver of any provision of this Note shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

 

7.     Method of Conversion Share Delivery. On or before the close of business
on the third (3rd) Trading Day following each Redemption Date (the “Delivery
Date”), Borrower shall, provided it is DWAC Eligible at such time and such
Conversion Shares are eligible for delivery via DWAC, deliver or cause its
transfer agent to deliver the applicable Conversion Shares electronically via
DWAC to the account designated by Lender in the applicable Redemption Notice. If
Borrower is not DWAC Eligible or such Conversion Shares are not eligible for
delivery via DWAC, it shall deliver to Lender or its broker (as designated in
the Redemption Notice), via reputable overnight courier, a certificate
representing the number of shares of Common Stock equal to the number of
Conversion Shares to which Lender shall be entitled, registered in the name of
Lender or its designee. For the avoidance of doubt, Borrower has not met its
obligation to deliver Conversion Shares by the Delivery Date unless Lender or
its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares without a restrictive securities legend to Lender on grounds
that such issuance is in violation of Rule 144 under the Securities Act of 1933,
as amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable Conversion Shares to Lender with a restricted securities
legend, but otherwise in accordance with the provisions of this Section 7. In
conjunction therewith, Borrower will also deliver to Lender a written
explanation from its counsel or its transfer agent’s counsel opining as to why
the issuance of the applicable Conversion Shares violates Rule 144.

 

8.     Issuance Cap. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, Borrower and Lender agree that the
total cumulative number of shares of Common Stock issued to Lender hereunder
together with all other Transaction Documents may not exceed the requirements of
Nasdaq Listing Rule 5635(d) (the “Issuance Cap”), except that such limitation
will not apply following Approval (defined below). If the number of shares of
Common Stock issued to Investor reaches the Issuance Cap, so as not to violate
the 20% limit established in Listing Rule 5635(d), Borrower, at its election,
will use reasonable commercial efforts to obtain stockholder approval of the
Note and the issuance of additional Conversion Shares, if necessary, in
accordance with the requirements of Nasdaq Listing Rule 5635(d) (the
“Approval”). If the Borrower is unable to obtain such Approval, any remaining
Outstanding Balance of this Note must be repaid in cash. For the avoidance of
doubt, failure to seek or obtain the Approval shall not be considered a Trigger
Event or Event of Default hereunder.

 

9.     Ownership Limitation. Notwithstanding anything to the contrary contained
in this Note or the other Transaction Documents, Borrower shall not effect any
conversion of this Note to the extent that after giving effect to such
conversion would cause Lender (together with its affiliates) to beneficially own
a number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (including for such purpose the Common Stock issuable
upon such issuance) (the “Maximum Percentage”). For purposes of this section,
beneficial ownership of Common Stock will be determined pursuant to Section
13(d) of the 1934 Act. Notwithstanding the forgoing, the term “4.99%” above
shall be replaced with “9.99%” at such time as the Market Capitalization is less
than $10,000,000.00. Notwithstanding any other provision contained herein, if
the term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence,
such increase to “9.99%” shall remain at 9.99% until increased, decreased or
waived by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

4

--------------------------------------------------------------------------------

 

 

10.     Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel.

 

11.     Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

12.     Arbitration of Disputes. By its issuance or acceptance of this Note,
each party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

13.     Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

14.     Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

15.     Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any Common Stock issued upon conversion of this
Note may be offered, sold, assigned or transferred by Lender without the consent
of Borrower.

 

16.     Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

17.     Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 

18.     Severability. If any part of this Note is construed to be in violation
of any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

5

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

 

BORROWER:

 

ORBITAL ENERGY GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ William Clough

 

 

Name:

WILLIAM CLOUGH

 

 

Title:

Executive Chairman

 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

STREETERVILLE CAPITAL, LLC

 

 

By:  /s/ John M. Fife                                                           
           

John M. Fife, President

 

 

[Signature Page to Convertible Promissory Note]

 

--------------------------------------------------------------------------------

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

A2. “DTC” means the Depository Trust Company or any successor thereto.

 

A3. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A4. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A5. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; and (e) Borrower’s transfer agent
does not have a policy prohibiting or limiting delivery of the Conversion Shares
via DWAC.

 

A6. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied on any given Redemption Date: (a) with respect to the
applicable date of determination all of the Conversion Shares would be freely
tradable under Rule 144 or without the need for registration under any
applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of this Note); (b) no Event of Default shall have
occurred or be continuing hereunder; (c) the average and median daily dollar
volume of the Common Stock on its principal market for the previous twenty (20)
and two hundred (200) Trading Days is be greater than $175,000.00; and (d) the
Closing Trade Price for the previous Trading Day must be greater than or equal
to $0.30.

 

A7. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (b) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

Exhibit A to Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 

 

A8. “Major Trigger Event” means any Trigger Event occurring under Sections
4.1(a), 4.1(b), 4.1(k), or 4.1(o).

 

A9. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Trigger Effect.

 

A10. “Market Capitalization” means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

 

A11.     “Maximum Monthly Redemption Amount” means $250,000 per calendar month.

 

A12.     “Minor Trigger Event” means any Trigger Event that is not a Major
Trigger Event.

 

A13.     “OID” means an original issue discount.

 

A14.     “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A15. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

 

A16.     “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A17.     “Redemption Conversion Price” means 80% multiplied by the lowest
Closing Trade Price during the ten (10) Trading Days immediately preceding the
applicable measurement date.

 

A18.     “Trading Day” means any day on which Borrower’s principal market is
open for trading.

 

A19. “Trigger Effect” means multiplying the Outstanding Balance as of the date
the applicable Trigger Event occurred by (a) fifteen percent (15%) for each
occurrence of any Major Trigger Event, or (b) five percent (5%) for each
occurrence of any Minor Trigger Event, and then adding the resulting product to
the Outstanding Balance as of the date the applicable Trigger Event occurred,
with the sum of the foregoing then becoming the Outstanding Balance under this
Note as of the date the applicable Trigger Event occurred; provided that the
Trigger Effect may only be applied three (3) times hereunder with respect to
Major Trigger Events and three (3) times hereunder with respect to Minor Trigger
Events.

 

A20.     “VWAP” means the volume weighted average price of the Common Stock on
the principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

[Remainder of page intentionally left blank]

 

Exhibit A to Convertible Promissory Note, Page 2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Streeterville Capital, LLC

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

Orbital Energy Group, Inc.     

Attn: James O’Neil 1924 Aldine Western

Houston, Texas 77038

Date:              

 

REDEMPTION NOTICE

 

The above-captioned Lender hereby gives notice to Orbital Energy Group, Inc., a
Colorado corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on November 13, 2020 (the
“Note”), that Lender elects to redeem a portion of the Note in Redemption
Conversion Shares or in cash as set forth below. In the event of a conflict
between this Redemption Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

REDEMPTION INFORMATION

 

 

A.     Redemption Date:                , 201_

B.     Redemption Amount:                

C.     Portion of Redemption Amount to be Paid in Cash:      

D.     Portion of Redemption Amount to be Converted into Common Stock:         
 (B minus C)

E.     Redemption Conversion Price:                 

F.     Redemption Conversion Shares:              (D divided by E)

G.     Remaining Outstanding Balance of Note:                *

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.

 

Please transfer the Redemption Conversion Shares, if applicable, electronically
(via DWAC) to the following account:

 

Broker:                                                         

Address:

 

DTC#:                                                          

 

 

Account #:                                                   

 

 

Account Name:                                           

   

 

To the extent the Redemption Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Redemption
Notice (by facsimile transmission or otherwise) to:

 

                                                                     

                                                                     

                                                                     

 

Exhibit B to Convertible Promissory Note, Page 1

 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

Lender:

 

STREETERVILLE CAPITAL, LLC

 

By: Streeterville Management, LLC, its Manager

 

 

By:    /s/ John M. Fife                                                 

John M. Fife, President

 

 

Exhibit B to Convertible Promissory Note, Page 2

 

--------------------------------------------------------------------------------

 

 

 

 